                                                                 Case 2:20-bk-21020-BR     Doc 164 Filed 04/09/21 Entered 04/09/21 12:43:59     Desc
                                                                                            Main Document     Page 1 of 4



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Lei Lei Wang Ekvall, State Bar No. 163047
                                                                   2 lekvall@swelawfirm.com
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   3 pstrok@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee for the bankruptcy estate of Girardi
                                                                   8 Keese

                                                                   9                         UNITED STATES BANKRUPTCY COURT
                                                                  10                          CENTRAL DISTRICT OF CALIFORNIA
                                                                  11                                 LOS ANGELES DIVISION
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12 In re                                          Case No. 2:20-bk-21020-BR
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13 THOMAS V. GIRARDI,                             Chapter 7

                                                                  14                              Debtor.           JOINDER OF GIRARDI KEESE
                                                                                                                    TRUSTEE IN TG TRUSTEE'S MOTION
                                                                  15                                                FOR EXTENSION OF TIME FOR FILING
                                                                                                                    COMPLAINT OBJECTING TO
                                                                  16                                                DISCHARGE (11 U.S.C. § 727)
                                                                  17                                                [No Hearing Required Pursuant to
                                                                                                                    Local Bankruptcy Rule 9013-1(o)]
                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2864217.1                                    1                              JOINDER
                                                                 Case 2:20-bk-21020-BR       Doc 164 Filed 04/09/21 Entered 04/09/21 12:43:59           Desc
                                                                                              Main Document     Page 2 of 4



                                                                   1 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                   2           Elissa D. Miller, the chapter 7 trustee for the bankruptcy estate of Girardi Keese,

                                                                   3 hereby joins in the Motion for Extension of Time for Filing Complaint Objecting to

                                                                   4 Discharge (11 U.S.C. § 727) [Docket No. 34] filed by Jason Rund, the chapter 7 trustee

                                                                   5 for the bankruptcy estate of Thomas V. Girardi.

                                                                   6

                                                                   7 DATED: April 9, 2021                      Respectfully submitted,

                                                                   8                                           SMILEY WANG-EKVALL, LLP
                                                                   9

                                                                  10
                                                                                                               By:          /s/ Timothy W. Evanston
                                                                  11                                                 TIMOTHY W. EVANSTON
                                                                                                                     Attorneys for Elissa D. Miller, Chapter 7
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12                                                 Trustee for the bankruptcy estate of Girardi
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13                                                 Keese

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2864217.1                                      2                                     JOINDER
       Case 2:20-bk-21020-BR                      Doc 164 Filed 04/09/21 Entered 04/09/21 12:43:59                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): JOINDER OF GIRARDI KEESE TRUSTEE IN TG
TRUSTEE'S MOTION FOR EXTENSION OF TIME FOR FILING COMPLAINT OBJECTING TO DISCHARGE (11 U.S.C.
§ 727) will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 9, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) April 9, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell                                                   Thomas Girardi
U.S. Bankruptcy Court                                                         100 Los Altos Drive
Roybal Federal Building                                                       Pasadena, CA 91105.
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012

Robert Girardi
3662 Aquarius Drive
Huntington Beach, CA 92649


                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ________ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 9, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 164 Filed 04/09/21 Entered 04/09/21 12:43:59                                       Desc
                                                   Main Document     Page 4 of 4




1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Rafey Balabanian , docket@edelson.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Sandor Theodore Boxer tedb@tedboxer.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Ambrish B Patel apatelEI@americaninfosource.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.c
       om;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
      William F Saavino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
      Richard P Steelman rps@lnbyb.com, john@lnbyb.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
